Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application filed on 04/08/2019. 
Claims 1-9  are currently pending and have been examined.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Accordingly, the claims are given an effective filing date of 08/28/2018. 

Claim Interpretation
	In light of Applicant’s specification, the storage module, selection module, chat module, and look-book module of the claims are interpreted to be software.

Claim Objections
The numbering of elements in the claims (e.g. “system (10)”, “method (300)”) should be removed in claims 1-9.

Claim 7 is objected to because of the following informalities:  “stylist data of corresponding plurality” should read “stylist data of a corresponding plurality”

Claim 8 is objected to because of the following informalities:  The preamble recites “in claim in 7’; this should read “in claim 7”. The word “lest” appears to be a typo for “least,” and “pre-defined set” should read “a pre-defined set”.

9 is objected to because of the following informalities:  The preamble recites “in claim in 7’; this should read “in claim 7”. 

Appropriate correction is required.

Claim Rejection - 35 USC § 112(b)
 The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 7 recites the limitation “the storage module”. This renders the claim indefinite as the limitation lacks antecedent basis in the claim. For the purposes of this examination, the limitations is being interpreted to read “a storage module”.
Claims 8-9 inherit the deficiencies of claim 7 and are rejected on the same basis.

Claim 8 recites the limitation “enabling the at least one customer to select the at least one customer upon getting a choice to select”. This renders the claim indefinite as it is unclear what is intended. Is the user intended to select themselves? Does this mean selection of their account or profile from a list? Given that this selection is occurring as part of “enabling the at least one customer to get in contact with the at least one stylist,” in what capacity would a customer be selecting a customer? Is this a typo, with Applicant intending the selection of a stylist by the user at this stage? (“the at least one customer may by choice select the at least one stylist from the list of the stylist upon getting a choice to select”.


Claim Rejection – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-6 are directed to a machine. Therefore, the claims are directed to statutory subject matter under Step 1 (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 
Taking Claim 7 as representative, Claim 7 recites at least the following limitations that are believed to recite an abstract idea:
receiving and storing stylist data of corresponding plurality of stylists; 
enabling at least one customer to get in contact with at least one stylist from the stylist data of the plurality of stylists stored in a storage; 
enabling the at least one customer and at least one selected stylist to exchange one or more recommendations in real-time to select one or more products;
enabling the at least one customer to create a personalised look-book upon selection of the one or more product in real-time; and 
displaying the look-book created by the at least one customer in real-time.

The above limitations recite the concept of personalized recommendations. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions and managing personal behavior or relationships or interactions between people. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1 and 7 recite an abstract idea (Step 2A, Prong One: YES).
                Under Prong Two of Step 2A of the 2019 PEG, returning to representative claim 7, the recitation of various additional elements within the claim are acknowledged, such as a storage module. Claim 1 recites the further additional elements of a selection module, chat module, look-book module, and display interface. Although these additional computer-related elements are recited, claims 1 and 7 merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. See MPEP 2106.05(f). Furthermore, claims 1 and 7 generally links the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h). As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 7 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 7 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 7 are “directed to” an abstract idea under Step 2A of the Alice/Mayo test (Step 2A: YES).
            
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract 
The recitation of various additional elements within the claim are acknowledged, namely a storage module. Claim 1 recites the further additional elements of a selection module, chat module, look-book module, and display interface As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claims 1 and 7 merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f).  Furthermore, claims 1 and 7 generally link the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h).
Even when considered as an ordered combination, the additional elements of claims 1 and 7 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 7 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 7  that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-6 and 8-9, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-6 and 8-9 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial interactions. Dependent claims 2-4 and 8-9 fail to identify additional elements and as such, are not indicative of integration into a practical application. Under Prong Two of Step 2A, the limitations of dependent claims 2-4 and 8-9, when considered both individually and as a whole, are not indicative of integration into a practical application for at least similar reasons as discussed above. Dependent claims 5-6  further recite additional elements, such as one a hand-held device and a cloud server. Similar to the discussion above under Prong Two of Step 2A, although these additional computer-related elements are recited, dependent claims 5-6 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract Alice/Mayo test, claims 1-9 are ineligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sprangers et al (US 20190019235 A1), hereinafter Sprangers, in view of Morales (US 20110093361 A1), hereinafter Morales.
	
	Regarding Claim 1, Sprangers teaches a system for a personalised look-book creation in real-time comprising: 
a storage module configured to receive and store stylist data of corresponding plurality of stylists (Sprangers: [0040] “The stylist may be selected within the interface provided by the client computing device 102 from a list of stylists. The selected stylist may be stored … within a separate record or separate data store”... “the client may be paired with the stylist by browsing stylist listings, biographies, sample portfolios, and/or other information made available within the interface generated by the client interface engine 210.”); 
a selection module operatively coupled to the storage module, and configured to enable at least one customer to get in contact with at least one stylist from the stylist data of the plurality of stylists stored in the storage module (Sprangers: [0040] “At block 318, the client interface engine 210 receives a selection of a stylist from the client computing device 102 and stores the selected stylist in the client record. The stylist may be selected within the interface provided by the client computing device 102 from a list of stylists” – [0041] “The method 300 then proceeds to block 320, where the recommendation management system 100 facilitates an initial communication between the client and the stylist.”); 
a chat module operatively coupled to the selection module, and configured to enable the at least one customer and at least one selected stylist to exchange one or more recommendations in real-time to select one or more products (Sprangers: [0041] “the communication engine 206 may transmit notifications to both the client and the stylist using a communication provider system 112 to inform them that they have matched and to share anonymized contact information (or a communication location such as a chat interface provided by the recommendation management system 100) in order for the client and the stylist to arrange a telephone call or video conference. …the communication engine 206 may schedule the telephone call or video conference, and then utilize a communication provider system 112 to host the actual communication.” – [0043] “As shown in FIG. 5, the interface includes a chat interface that allows the stylist and the client to communicate in order to share preferences and to schedule phone or video conferences for in-depth discussions. As shown, submitting chat messages within the displayed interface may cause the communication engine 206 to have an email, SMS message, or other communication sent to the other party. The interface as shown also includes a blank “style board,” which is where the stylist may provide their recommendations to the client. Clicking on the camera icon may allow the stylist to upload a look image to the style board or to obtain an image to add to the style board in some other way.” – [0042] 
wherein the one or more products are offered by corresponding one or more retailers (Sprangers: [0030] “the ingestion engine 202 is configured to receive product information from retailer systems” – [0027] “a client follows a product link to a retailer system 108 that was provided by the recommendation management system”); 
a look-book module operatively coupled to the chat module, and configured to enable creation of a personalised look-book upon selection of the one or more products in real-time (Sprangers: [0043] “the interface includes a chat interface that allows the stylist and the client to communicate in order to share preferences and to schedule phone or video conferences for in - depth discussions. As shown, submitting chat messages within the displayed interface may cause the communication engine 206 to have an email, SMS message, or other communication sent to the other party. The interface as shown also includes a blank “style board,” which is where the stylist may provide their recommendations to the client. Clicking on the camera icon may allow the stylist to upload a look image to the style board or to obtain an image to add to the style board in some other way.” – The style board, which displays look images, is understood to constitute a look – book.); and 
a display interface operatively coupled to the look-book module, and configured to display the personalised look-book in real-time (Sprangers: [0042] “look image may be uploaded by the stylist via the stylist computing device 104. … the client and the stylist may collaborate to choose the look image. For example, the client and stylist may choose the look image during the initial consultation. As another example, the interface provided by the client interface engine 210 may allow the client to provide one or more look images to the stylist as suggestions or preferences” – It is understood that collaboration during the ‘initial consultation’ takes place in real—time, through a “telephone call or video conference” or a chat [0041], as illustrated in the Figures.),
but does not specifically teach that the personalized look-book is created by the at least one customer upon selection of the one or more products in real-time. 
However, Morales teaches an online shopping system that facilitates peer-to-peer shopping and recommendations (Morales: Abstract), including that the personalized look-book is created by the at least one customer upon selection of the one or more products in real-time (Morales: [0087] “the system opens Recommended Looks (step 536). Recommended Looks contains looks that the system has curated or created for the individual user  Recommended Looks thus provides a first stop for return users, who may browse recommended looks (step 538) …Once a look is finalized, the user may save the look to My Lookbook (step 542),” – It is understood that this saving function compromises a real-time updating/creation of the “LookBook” ).This known technique is applicable to the system of Sprangers as they share characteristics and capabilities, namely they are directed to personalized clothing recommendations.  
It would have been recognized that applying the known technique of the personalized look-book being created by the at least one customer upon selection of the one or more products in real-time, as taught by Morales, to the teachings of Sprangers would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems.  Further, including that the personalized look-book is created by the at least one customer upon selection of the one or more products in real-time, as taught by Morales, into the system of Sprangers would have been recognized by those of ordinary skill in the art as resulting in an improved ability for users to save personalized looks (Morales: [0016]).

Regarding Claim 2, Sprangers/Morales teach the system as claimed in claim 1, wherein the storage module is further configured to receive and store customer data of the corresponding at least one customer (Morales: [0121] “The first component of a Style DNA Map 1200 on the system is My Style Profile 1202, as detailed further below in relation to FIG. 12(a). … My Style Profile 1202 allows the user to choose to populate their Identification/Basic Profile 1204 with general personal information.” – [0122] “the Style DNA Map information is stored on the back end of the system” – [0126] “Identification/Basic Profile Questions 1226 contains a series of basic questions allowing the system to collect minimal information for setting up an account so that the user may have access to the benefits of membership, for example saving items and/or looks and building the user's Style DNA Map. Identification/Basic Profile Questions 1226 represents a series of questions that may be asked in one implementation, allowing the system to capture information Such as: the user's name and Screen name, the user's address, … the user's preferred contact method, the user's measurements”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sprangers with Morales for the reasons identified above with respect to claim 1. 

Regarding Claim 3, Sprangers/Morales teach the system as claimed in claim 1, wherein the chat module is configured to exchange the one or more recommendations in real-time through an omni-channel medium (Morales: [0051] “the style board detail interface includes a larger version of the look image, as well as a listing of the products added to the style board by the stylist. Each of the product listings includes a “buy it" button ….The tracking system referenced by the affiliate link records details about the click - through transaction , and then redirects the client computing device 102 to the appropriate retailer system 108 in order to visit a product page where the product can be purchased.”).

Regarding Claim 4, Sprangers/Morales teach the system as claimed in claim 1, wherein selection module is further configured to enable the at least one customer to select the one or more products offered by the corresponding one or more retailers (Morales: [0051] “the style board detail interface includes a larger version of the look image, as well as a listing of the products added to the style board by the stylist. Each of the product listings includes a “buy it" button ….The tracking system referenced by the affiliate link records details about the click - through transaction , and then redirects the client computing device 102 to the appropriate retailer system 108 in order to visit a product page where the product can be purchased.”) 

Regarding Claim 5, Sprangers/Morales teach the system as claimed in claim 1, wherein the display interface comprises a hand-held device (Sprangers: [0022] “the client computing devices 102 are used by clients to interact with the recommendation management system 100 in order to obtain recommendations from stylists. … client computing devices 102 may be any suitable computing device … client computing devices 102 include… laptop computing devices, smartphones, and tablet computing devices.”).

Regarding Claim 6, Sprangers/Morales teach the system as claimed in claim 1, wherein the system is located on a cloud server (Sprangers: [0036] “a “data store” as described herein may be any suitable device configured to store data for access by a computing device . … any other suitable storage technique and/or device capable of quickly and reliably providing the stored data in response to queries may be used, and the computing device may be accessible locally instead of over a network, or may be provided as a cloud-based service”).

Regarding Claim 7, the limitations of method claim 7 are closely parallel to the limitations of system claim 1, and are rejected on the same basis. 

Regarding Claim 8¸Sprangers/Morales teach the method as claimed in claim 7, wherein enabling the at least one customer to get in contact with the at least one stylist from the stylist data of the plurality of stylists stored in the storage module comprises: 
enabling the at least one customer to select the at least one stylist upon getting a choice to select (Sprangers: [0040] “At block 318, the client interface engine 210 receives a selection of a stylist from the client computing device 102 and stores the selected stylist in the client record . The stylist may be selected within the interface provided by the client computing device 102 from a list of stylists.”); and 
generating the at least one stylist recommendation for the at least one customer based on a pre-defined set of data (Sprangers: [0044] “block 324 , where the stylist interface engine 208 receives a search query from the stylist computing device.” – [0046] “the search performed on the product data store 212 may include further filters or sort orders based on the style preferences stored in the client data store 214 . For example, the search may filter out product records that do not match a budget range or a size specified in the style preferences.” – [0047] “Next, at block 330, the stylist interface engine 208 receives a selection of one or more products from the stylist computing device 104 and saves the products in association with the look image in the client data store 214” – The stylist recommendation is chosen from products filtered based on user profile data.).  

Regarding Claim 9, the limitations of method claim 9 are closely parallel to the limitations of system claim 2 and are rejected on the same basis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mikhail (US 11055746 B1) teaches a system for personalized style advice, including user selection of a stylist, and presentation of recommendations made by the stylist to the user through a chat interface.

Gadre et al (US 20160063588 A1) teaches virtual fitting rooms that allow for consultation with an ‘e-stylist.’
Leupke (US 20140207608 A1) teaches systems that assist a stylist in making recommendations to a user, and allows for the saving of recommendations to the user’s profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3684      

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684